
	
		I
		112th CONGRESS
		2d Session
		H. R. 4152
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Cummings (for
			 himself, Mr. Moran,
			 Ms. Norton,
			 Mr. Lynch, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the provisions of title 5, United States Code,
		  which are commonly referred to as the Hatch Act to eliminate the
		  provision preventing certain State and local employees from seeking elective
		  office, clarify the application of certain provisions to the District of
		  Columbia, and modify the penalties which may be imposed for certain violations
		  under subchapter III of chapter 73 of that title.
	
	
		1.Short titleThis Act may be cited as the
			 Hatch Act Modernization Act of
			 2012.
		2.Permitting State
			 and local employees to be candidates for elective office
			(a)In
			 generalSection 1502(a) of title 5, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by adding or after the semicolon;
				(2)in paragraph (2),
			 by striking purposes; or and inserting purposes.;
			 and
				(3)by striking
			 paragraph (3).
				(b)Technical and
			 conforming amendments
				(1)Reference to
			 State and local officialsSection 1502 of title 5, United States
			 Code, is amended by striking subsection (c).
				(2)Nonpartisan
			 candidacies
					(A)In
			 generalSection 1503 of title 5, United States Code, is
			 repealed.
					(B)Table of
			 sectionsThe item relating to section 1503 in the table of
			 sections for chapter 15 of title 5, United States Code, is repealed.
					3.Applicability of provisions relating to
			 State and local employees
			(a)State or local
			 agencySection 1501(2) of
			 title 5, United States Code, is amended by inserting , or the District
			 of Columbia, or an agency or department thereof  before the
			 semicolon.
			(b)State or local
			 officer or employeeSection
			 1501(4) of title 5, United States Code, is amended by striking subparagraph (B)
			 and inserting the following:
				
					(B)an individual
				employed by an educational or research institution, establishment, agency, or
				system which is supported in whole or in part by—
						(i)a
				State or political subdivision thereof;
						(ii)the District of
				Columbia; or
						(iii)a recognized
				religious, philanthropic, or cultural
				organization.
						.
			(c)Merit Systems
			 Protection Board ordersSection 1506(a)(2) of title 5, United
			 States Code, is amended by inserting (or in the case of the District of
			 Columbia, in the District of Columbia) after the same
			 State.
			(d)Provisions
			 relating to Federal employees made inapplicableSection 7322(1) of title 5, United States
			 Code, is amended—
				(1)in subparagraph (A), by adding
			 or at the end;
				(2)in subparagraph
			 (B), by striking or at the end;
				(3)by striking
			 subparagraph (C); and
				(4)by striking
			 services; and inserting services or an individual
			 employed or holding office in the government of the District of
			 Columbia;.
				4.Hatch Act
			 penalties for Federal employeesChapter 73 of title 5, United States Code,
			 is amended by striking section 7326 and inserting the following:
			
				7326.PenaltiesAn employee or individual who violates
				section 7323 or 7324 shall be subject to removal, reduction in grade, debarment
				from Federal employment for a period not to exceed 5 years, suspension,
				reprimand, or an assessment of a civil penalty not to exceed
				$1,000.
				.
		5.Effective
			 date
			(a)In
			 generalThis Act and the
			 amendments made by this Act shall take effect 30 days after the date of
			 enactment of this Act.
			(b)Applicability
			 rule
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by section 4 shall apply with respect to any violation occurring before, on, or
			 after the effective date of this Act.
				(2)ExceptionThe
			 amendment made by section 4 shall not apply with respect to an alleged
			 violation if, before the effective date of this Act—
					(A)the Special
			 Counsel has presented a complaint for disciplinary action, under section 1215
			 of title 5, United States Code, with respect to the alleged violation;
			 or
					(B)the employee
			 alleged to have committed the violation has entered into a signed settlement
			 agreement with the Special Counsel with respect to the alleged violation.
					
